This was a criminal prosecution tried upon an indictment found by a grand jury of Wayne County, December Term, 1927, (S. v. Newsome,195 N.C. 552, 143 S.E. 187), charging the prisoner with murder in the first degree, and later removed to Chatham County for trial which was held at the June Term, 1928, Superior Court of said county, and resulted in a conviction and sentence of death. From the verdict thus rendered and judgment entered thereon, the defendant gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules, albeit the prisoner was allowed to appeal in forma pauperis. S. v. Taylor,194 N.C. 738, 140 S.E. 728. The motion of the Attorney-General to docket and dismiss the appeal must be allowed. S. v. Dalton, 185 N.C. 606,115 S.E. 881. But this we do only after an examination of the case to see that no error appears on the face of the record, as the life of the prisoner is involved. S. v. Clyburn, 195 N.C. 618, 143 S.E. 129; S. v.Thomas, 195 N.C. 458, 142 S.E. 474; S. v. Ward, 180 N.C. 693,104 S.E. 531.
We find no error on the present record.
Appeal dismissed.